BOUTALL, Judge
(concurring).
I agree that a written, signed judgment is an indispensable prerequisite for a valid appeal in a case of this type (the dismissal of a petition for adoption after hearing on the merits) and that dismissal of the appeal without prejudice is a proper result. However, in this case we are informed in brief that the law does not require a written, signed judgment in a case such as this. If this proposition is correct, then our dismissal for lack of such a judgment in the record is erroneous. In light of the allegations contained in brief, the action we take here, although correct, will appreciably lengthen the amount of time necessary to final adjudication of the rights of the litigants. Under these particular facts, a speedier and less costly result could be achieved by a remand ordering the trial court to sign a judgment.